Title: From Alexander Hamilton to Thomas Parker, 28 October 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir:
            New York October 28th. 99
          
          You mention, in your letter of the twenty sixth of September, that you have never been able to hear from Captain Taylor of your regiment—I have written to the Secretary of War and requested the necessary information. As soon as I receive it, it shall be communicated to you. The accounts of Mess Tennison and Burk have been forwarded to the Secretary of War, together with the letters in recommendation of the latter Gentleman. I have urged that the accounts be allowed, and have given my support to your wish that these Gentlemen be considered as having received their appointments when they  began to render Service to the regiment.
          I have never ceased to urge that a supply of mon the sending on of a supply of money for the pay of the officers and soldiers of the several regiments. Mr. Swan, in a letter which I have just received from him, mentions that the money is ready and will be carried to the different places Eight & Ninth Regiments by one of his clerks—Your wants, therefore, will, I hope, be speedily relieved.
          I have taken the necessary measures to have Mr. Mackie the Superintendant supplied with the necessary funds.
          General Pinckney is now at my house, and I have spoken to him on the subject of a Court Martial for the trial of the deserters from your regiment.
           With regard to the other deserters whom you mention, it will be necessary, in order to avoid the appearance of entire impunity, to have them regularly tried in the usual form.
          With great consideration I am, Sir
          
            The arrangement of relative rank which you —— sent me is established with a single alteration. Captain Henry — is placed tenth instead of fourth on the list.
            The arrangement is now as follows—1. Thornton—2. Gregg—3. Piercy—4. Taylor 5. Washington—6. Chinn—7. Peyton—8. Lane—9. Lightfoot, 10. Henry—
          
          Col. Parker—
        